Explanations of vote
We now come to the explanations of vote.
Oral explanations of vote
(SK) Madam President, I voted in favour of the resolution jointly submitted by the Group of European Socialists mainly for the reason that little has changed in terms of the importance and topicality of the resolution, even though certain changes have occurred in Hungary between the drafting of the resolution and today's vote on it.
In the first place, I would like to stress our disappointment over the fact that the Commission decided from the outset to focus on just three areas in relation to the controversial Hungarian media law. We are insistent that, after the Hungarian Government and Parliament had dealt with these three areas in a relatively acceptable way, the Commission should have continued by closely monitoring the compliance of the Hungarian media law with European legislation - specifically, the Charter of Fundamental Rights in particular.
We would also like to call on the Hungarian authorities, in future amendments to the law, to engage to a greater degree with the parties involved, including civil society, because that is the only way a law can be drawn up in a truly democratic country. In this way, the contributions and recommendations will surely be stimulating, whether ours - those of the European Parliament, the Commission, or the Organisation for Security and Cooperation in Europe - or those of the Council of Europe's Commissioner for Human Rights.
(FI) Madam President, surely all those in this House who endorse the principles of the European Union think that freedom of the media is very important. This freedom, of course, entails responsibility. I nevertheless voted against this proposal.
The information which I have received regarding this matter and which has been gone through here shows that the Commission made requests to Hungary, Hungary responded to them and it amended its media laws accordingly. In my opinion, that ought to have been enough. In this respect, I am of the opinion that this should not be made a political issue in this way, where the left are seemingly against the right, or whatever the situation is: the same standards must apply to everyone in this matter. If the Commission accepted this amendment by Hungary, then I accept it too. It is my view that this is a matter of basic principles and so I am afraid that I voted against this report by my own group, or its idea, because I believe that what Hungary has done is exactly what the Commission asked it to do.
Madam President, before pronouncing on media freedom in Hungary, we might care to look at what we do as a Parliament.
We might like to think about the hundreds of thousands of euro in public subsidies that we give to the European Union of Journalists; we might like to think of the tens of thousands of euro that we spend every week flying local reporters, in particular, out to Brussels and Strasbourg in order to show them a good time; and we might like to think of the way in which dozens of accredited correspondents in Brussels are getting second incomes as advisers on media issues or editors or writers on EU-funded free sheets.
If I were a Hungarian, I would have serious questions about not just the media law, but the creeping autocratic tendencies of the government; but I am not a Hungarian, it is not my business.
I am, however, a Member of this House, and I think the way in which we use taxpayers' money in this nakedly propagandist way is something that ought to offend our basic principles of decency, fairness and democracy. We should cantilever the great tree trunk out of our own eye, before we start worrying about the speck in that of Hungary.
(IT) Madam President, ladies and gentlemen, I voted in favour of this important resolution. It is essential that the European Union make every effort within its powers to end the emergency, in coordination with the United Nations Security Council, as quickly as possible.
Expressing a clear condemnation, proposing a no-fly zone, establishing an arms embargo and other sanctions, providing humanitarian aid, evacuating European citizens, ensuring assistance to civilian populations affected are, however, all ex post measures that merely seek to stem the disaster.
The European Union, however, must play a stronger political role on the international stage and be able to address major challenges. After facing the emergency, I think we should stop and reflect to see how the EU can work in future to prevent future situations where weak democracies break down and develop into humanitarian disasters.
Madam President, I voted, of course, for this resolution. But I think it is urgent that the European Council, which is meeting tomorrow, acts as soon and as decisively as possible, firstly, to establish a no-fly zone over Libya to prevent its government from continuing to kill its citizens and, secondly, to establish relations with the Interim National Council. We added this call to our resolution.
But, all in all, I think a passage in the resolution needs to be stressed: that the revolutionary changes in North Africa have made it clear that the EU's positive impact and long-term credibility in that region will depend on its ability to conduct a cohesive common foreign policy that is value-based and will clearly side with the new democratic forces.
Madam President, I voted in favour of the resolution. I would like to stress that the Partnership for Democracy and Shared Prosperity with the Southern Mediterranean, recently launched by the Commission, is a remarkable first step in the right direction.
The EU was largely absent at the beginning of the North African crisis and the transition to democracy, but now it seems to have started to be more active and more effective in this area.
(FI) Madam President, the Libyan people must have the right before anyone else to decide the future of their own country. As the notions of true democracy and freedom come from the people, they cannot be forced from outside.
Tomorrow's extraordinary summit of the European Council must reach agreement on the EU's role in the region. The EU should do all it can to support the wave of democracy in the Arab world. No time should be lost: we need to move from words to deeds. The EU must be consistent in its policy and acknowledge its responsibility in the area now and in the long term. If the attacks on the civilian population continue, and that seems to be the case, the EU must negotiate a UN mandate and action to create a nofly zone over Libya to avoid a human catastrophe. We also need to retain the option of military intervention in this situation.
(PL) Madam President, we are witnessing the end of one of the last long regimes of post-war history. However, Muammar al-Gaddafi has not been able to bring himself to make an honourable resignation, and in order to maintain his dictatorial rule, has declared war on his own people. By turning his guns on the citizens, he has questioned the foundations on which modern civilisation is based. He has committed a crime against humanity. We face, therefore, the obligation to support the Libyan people in their fight for freedom, democracy and fundamental human rights.
We have to take action in cooperation with the UN to restore stability in Libya and to punish those guilty of crimes, including Colonel Gaddafi. Particularly urgent is the need to ensure humanitarian aid to civilians and to give shelter to Libyan refugees. As long as 25 years ago, President Reagan's administration tried to bring an end to Gaddafi's rule. We must, today, take all measures permissible under international law to remove him from office, so I support Parliament's resolution.
(FI) Madam President, I voted in favour of this resolution, although I think it contains certain worrying features. Firstly, I want to say that my group met with representatives of the Libyan opposition forces this week and they said that they did not want any armed intervention by the West. This they made quite clear. I think that the EU should not be a flag waver in this affair, but should act together with the UN and the Arab countries.
Despite that, this resolution talks about humanitarian intervention, which all too often sadly means armed intervention. Parliament is actually adopting a position in favour of intervention, albeit with the use of fine rhetoric.
My other concern is this nofly zone, which I am afraid will result in the bombing of Libya. I think that this should be a UNled mission, with the whole Arab world, Africa and the EU acting together.
Madam President, those calling for military intervention - and a no-fly zone is, of course, a form of military intervention, requiring as it does a willingness to strike at air facilities on the ground - should remember three points. First, as we have heard, the Libyan opposition does not want foreign intervention. There are posters up all over Benghazi saying so. Second, the Gaddafi regime does want foreign intervention: it would justify the dictator's argument that he is defending his country against foreign invaders. Third, we cannot afford it. The first ship in the area after the humanitarian crisis began was HMS Cumberland from our own country, which was in the area because she was on her way to be scrapped! And our Navy still has more reach than those of most of the other Member States.
There might have been an argument for some direct strike against the Gaddafi regime in the 1980s when it was plainly engaged in international terrorism. It is striking that those who are now demanding some form of intervention were not in favour of such action when it would have been justifiable under the norms of international law. There is something disgusting about the spectacle of all these European leaders fawning and slobbering over this appalling regime. We have made quite enough problems for ourselves by our interventions to date. I think we have done quite enough.
(SK) Madam President, I welcome the resolution, and I have therefore supported it. It is not enough, however, to adopt a resolution.
Last week in Egypt, four thousand Muslims attacked a Coptic village not far from Cairo. They burned two churches and prevented fire-fighters from entering the village. The army did not want to interfere at first. When they did finally intervene, Muslim representatives sent them away, saying that everything was in order. The 12 000 Christians living in the village were placed under a curfew.
There was a time when Europe knew who was good, who was bad and why. Thanks to the support of those good people, leaders such as Havel, Walesa and Čarnogurský were prepared for the fall of communism. Today, however, EU politicians are shaking hands with dictators and turning a blind eye to the persecution of Christians. They do not think in terms of good and evil, because pragmatism does not recognise such categories. Until this changes, we may do more harm than good to North Africa.
Madam President, I voted in favour of this report because it clearly distinguishes between the two main dossiers on Iran: human rights abuses by the current government and the Iranian nuclear programme.
The report supports the Council's double-track approach to the nuclear issue: sanctions on the one hand, but an offer of dialogue on the other.
It is indispensable to denounce the extremely serious human rights violations occurring in Iran today. The perpetrators, who belong mainly to state institutions, are acting with impunity.
At the same time, we should avoid irresponsible calls for an international armed intervention against the current tyranny. An armed attack against Iran in the name of human rights would be considered by all Iranians, regardless of their political positions, as an attack against the country and an additional violation of their fundamental rights.
The only winner in such an eventuality would be Mr Ahmadinejad.
Madam President, having voted in favour of this resolution, I think it is now time to apply the same approach to the Tehran regime as we have been applying to Libya and Colonel Gaddafi. In other words, cherishing hopes for confidence-building is not a realistic option any more. We should support more opposition in Iran. I am especially worried about the Ashraf opposition camp, which has been under siege and under pressure since July 2009. The humanitarian situation there is intolerable. Parliament adopted a resolution in April 2009 and a written declaration last November on the subject of that camp, and I would advise Baroness Ashton to take this serious message to the European Council tomorrow.
(PL) Madam President, Iran, under the government of Mahmoud Ahmadinejad, is a cause of grave anxiety due to the nuclear ambitions of its rulers. The continued refusal to cooperate with the International Atomic Energy Agency and the related absence of monitoring of the Iranian nuclear programme make it necessary to consider taking emphatic action with respect to Iran.
In view of the fact that it is an authoritarian regime, we have to reckon with the possibility of its posing a threat to other countries, in particular, neighbouring ones. Particular fears are aroused by the anti-Israel rhetoric which the President of Iran has been expressing for quite some time. I consider the position of the Iranian authorities on this matter to be unacceptable and I condemn it categorically. In voting for the resolution, I express my opposition to Iran's aggressive foreign policy, and also demand the release of political prisoners, a cessation of the persecution of human rights defenders and a commencement of cooperation with international organisations, including UN bodies. I also support the diplomatic efforts of Turkey and Brazil in pursuit of a resolution of the nuclear question.
Madam President, the Iranian revolution of 1979 will one day be seen as an epochal event on a par with the French revolution of 1789 or the Russian revolution of 1917. Like them, it immediately spilled out from behind its borders and sought to replicate itself around the world; like them, it disregarded all established norms of international law, of national sovereignty, of territorial jurisdiction.
What was the signature act of the revolution? It was the siege of the US Embassy. Now stop and ponder for a moment how extraordinary that was, given the precedent of relations between countries. Even in the Second World War, when mutually opposed ideologies fought to extirpate each other, diplomats were peaceably evacuated through neutral countries. If the United States were to invade Cuba tomorrow, one assumes that there would be a peaceable exchange of diplomatic personnel. What the Iranians were signalling was that their rules did not match ours; they no longer cared about the idea of state sovereignty and they have carried on as they started, sponsoring their militias from the Silk Road Khanates to the Balkans, even as far afield as Buenos Aires.
We would be in a stronger position to condemn such a regime if we in the European Union gave a little more regard to the principle of national sovereignty and the principle of national self-determination.
(IT) Madam President, ladies and gentlemen, I wished to explain why I abstained from the final vote on the report on Iran because, while I agree with all the criticism against the lack of respect for human rights in Iran, especially with regard to the death penalty, the persecution of sexual minorities, and the lack of respect for freedom of teaching in schools and universities, I am nevertheless convinced that much of the news and information this report refers to comes directly from the US propaganda mill and I cannot trust it
Finally, as a Liberal Democrat, while I am, of course, convinced that Iran has every right to pursue the development of nuclear research for peaceful purposes, neither would I deny its right to have nuclear weapons in a region where the only power that has them and is allowed to have them is a racist, colonialist state like Israel.
(FI) Madam President, regarding this UN human rights resolution, I wish to say that it is very important that we in the European Union stand up for human rights until the end. Unfortunately, this human rights resolution was not wellbalanced. When you read it, and especially point 19, you get the feeling that one state, Israel, is being condemned far too much and that people are trying to lay the blame here on that country.
We are all aware of the situation in the Middle East at present. Countries there are witnessing uprisings, in which thousands of innocent people have lost their lives. In this respect, this should have been a resolution on human rights, not on the Middle East. If the aim had been to find a balance here, instead of attempting to blame Israel in this biased way, mention could perhaps have been made of Gilad Shalit, the Israeli soldier who has been deprived of human rights for 1 720 days as a prisoner of the Palestinian Arabs or Hamas.
When we produce these human rights declarations, we must aim for a balanced, fair approach. That is the only way that they can be taken forward sustainably and which will enable us, furthermore, to retain credibility as guardians of human rights both in Europe and further afield.
(GA) Madam President, I was delighted that the motions for a resolution on human rights were adopted, and it was right for the European Union to do so. But I have a short explanation to make.
Madam President, regarding Amendment 2, paragraph 8, my Irish colleagues and I in our group voted in favour because we consider sanitation and, above all, clean water, to be a fundamental human right, and from my own experience of working in Africa on a voluntary basis, I saw the difference access to fresh water makes to the lives of people. So I feel that, by accepting it as a fundamental human right, this may create the urgency to ensure that all citizens of the world have access, above all, to clean fresh water.
(GA) Therefore, I was delighted that it was adopted - that is what I had to say.
Written explanations of vote
This motion for a resolution has been adopted in view of the worrying state of media law in Hungary, which calls into question the requirement of balanced coverage for all providers of audiovisual media, respect for proportionality and the fundamental rights of expression and information. This means that the Organisation for Security and Cooperation in Europe (OSCE) and Parliament share legitimate concerns about the fact that this legislation contradicts international standards on freedom of expression, the abolition of political and financial independence for public media services, or the scope of regulation. These concerns are even more worrying given the warning issued by the Council of Europe's Commissioner for Human Rights. Based on these findings, the recommendations of this motion should be adopted, as they concern revising legislation on media based on observations by the Commission, the OSCE and the Council of Europe, and should urge the Commission to draw up a draft directive on the freedom and pluralism of the media by the end of the year in order to address the EU's inadequate legislative framework, and thus avoid similar situations in future.
Media pluralism and freedom is one of the EU's fundamental principles, guaranteeing the freedom to express opinions and to receive and communicate information without control, interference or pressure from public authorities. International organisations have expressed concern over the Hungarian media law, and having conducted an investigation, the European Commission concluded that it is incompatible with the Audiovisual Media Services Directive and the acquis communautaire in general. I agree with the proposal made in the resolution that the Hungarian authorities must review the media law further on the basis of the comments made by the European Commission, the Organisation for Security and Cooperation in Europe (OSCE) and the Council of Europe's Commissioner for Human Rights, the Committee of Ministers and Parliamentary Assembly of the Council of Europe, ensuring this law's conformity with EU law and European values, as well as standards on media freedom, pluralism and independence.
The Hungarian Government has done a good job of dealing with all the brouhaha surrounding this controversial law in such a way that it has made it clear that freedom of the press and media pluralism have been and remain fundamental pillars in Hungary. The European Commission has done some fine work here. Moreover, the Commission will, rightly, continue to monitor this issue, not only in Hungary, but in all Member States of the European Union.
The initiative, announced by Commissioner Kroes, to bring together different stakeholders to form a group of experts, who will then be tasked with tackling the media pluralism situation in Europe, is an important step forward. This group will assist the Commission in outlining new steps for the media landscape. We have been tasked with guaranteeing media pluralism and freedom of the press in Europe. I therefore assume that the European Parliament will actively contribute to this.
Democracy is by no means a matter of fact. It evolves, progresses and, unfortunately, also regresses over time. Yet, at this level, the Hungarian measures on the media are a serious step backward. The agreement of all the European progressives made it possible, initially, for the issue to be put at the top of the European political agenda, which is a good thing. It is now a question of being precise and firm on the points that continue to pose a problem. The independence of media governance and freedom of expression are not negotiable.
I voted in favour of this motion for a resolution, because the Hungarian media law should be suspended and reviewed on the basis of the comments and proposals from the Commission, the Organisation for Security and Cooperation in Europe (OSCE) and the Council of Europe, in order to ensure that it is fully in conformity with EU law and European values and standards on media freedom, pluralism and independent media governance. Furthermore, the European Parliament recalls that the Copenhagen criteria for EU membership, as established in 1993 at the Copenhagen European Council, relating to freedom of the press and freedom of expression should be upheld by all EU Member States and enforced through relevant EU legislation. Thus, the European Parliament calls on the Hungarian authorities to restore the independence of media governance and halt state interference with freedom of expression and balanced coverage. Moreover, I believe that over-regulation of the media is counterproductive, jeopardising effective pluralism in the public sphere. In addition, Parliament calls on the Commission to propose a legislative initiative on media freedom, pluralism and independent governance before the end of the year with a view to defining at least the minimum essential standards and in order to ensure, guarantee and promote an adequate level of media pluralism and independent media governance in the EU Member States.
Media pluralism and freedom definitely constitute an important pillar of democratic rule of law. The media law in Hungary does deserve criticism, but we have seen that the Hungarian Government was targeted and attacked in a hasty and unfounded manner and this should not have happened, especially at the start of the Hungarian Presidency of the European Union. However, I am pleased that the Hungarian Parliament has recently approved amendments to its controversial media law to address points proposed by the European Union, and in doing so, took the wind from the sails of those ideologists inciting tensions. The key requirement that 'balanced coverage' would not apply to websites, blogs, debates and foreign newsletters was met. The European Commission should now continually monitor the application of the law. Credit should be given to the constructive dialogue that took place between Hungary and the EU and which resulted in the legislative amendments being approved.
The foreign media and journalists working in Hungary are no longer threatened by large penalties for violating Hungarian media law, but there are 'other legal consequences'. However, Hungarian media owners are still subject to penalties, including those which have formally transferred their headquarters to other countries in the EU in order to avoid the media law in Hungary. Although we may disagree with this amendment, it is fully within the competency of the Hungarian Parliament and EU representatives should respect it.
The freedom of expression of each individual, the free movement of information and the freedom and pluralism of the media are the cornerstones of European integration and its core values. The development and implementation of a regulatory framework for the media should respect the democratic standards for the organisation and governance of communication systems. I call upon the Hungarian authorities to restore independent governance of the media and to put an end to state interference in freedom of expression. Excessive regulation of the media is counterproductive, as it harms real pluralism in the public domain. I call upon the Hungarian authorities to involve all interested parties in reforming media law, including the opposition parties and civil society, so that they can participate in a meaningful way in the reform of this legislation, which regulates such a fundamental aspect for the functioning of a democratic society.
The freedom and pluralism of the media are fundamental rights which ensure the freedom to express opinions and to receive and communicate information without any kind of interference or pressure from the public authorities. The European Commission, as the guardian of the Treaties, expressed its concern and requested information from Hungary on a possible violation of this right, namely, the fact that Hungarian media law may not comply with the directive on audiovisual media services.
I was pleased to learn that on 7 March, the Hungarian Parliament adopted the amendments that had been agreed between its government and the Commission, although I cannot understand why the socialists and Hungarian green party voted against it. Given the statements by Commissioner Kroes, it seems that there is no longer any doubt that Hungary has followed the Commission's recommendations, and that the altered version of the law in question respects European legislation.
Freedom of the press can brook no compromise; this is the message that Parliament wished to convey not only to Budapest but also to the European Commission. The European Parliament adopted a resolution calling on the Hungarian Government to suspend and to carry out an 'urgent re-examination' of the controversial Hungarian media law package, even though it was recently amended under pressure from its European partners. However, there is still concern, especially as regards the Media Council, the body responsible for supervising the media, which is composed entirely of individuals who are aligned with the party of Mr Orban. In reality, this supervisory body is the perfect instrument for censoring the media. For this reason, the Group of the Alliance of Liberals and Democrats for Europe, guarantor of the freedom of expression of citizens in the EU and around the world, has called for an end to state interference, in order to restore independence to the media.
I voted for this resolution as I think that the European Union must be prompt in preventing and combating any possible attacks against the fundamental values of democracy, with the freedom of expression being one of them. I believe that it is essential for Hungary and other Member States, like Romania, to reconsider their attitude to the press, in line with the democratic principles set out in the EU Charter of Fundamental Rights and in the European Convention for the Protection of Human Rights.
I voted in favour of the resolution on media law in Hungary, as the freedom of the press is one of the fundamental values of the EU. I believe that the Commission should pursue a detailed examination of whether the Hungarian media law conforms to European legislation, particularly with the Charter of Fundamental Rights.
I believe that it does not make any sense for Parliament to deliver an opinion on this issue at a time when all guarantees of freedom of expression have been given, including by the Hungarian Prime Minister, Mr Orbán. Moreover, this is a question of principle, so I shall refrain from appraising political, legislative and jurisdictional acts that lie strictly within the competence of the legislative, executive and judicial authorities of a Member State other than my own.
Freedom of expression and information, including the freedom to express opinions and the freedom to receive and communicate information without interference or pressure, are social values which many have fought for over the years, including in Portugal. The Communists have been, and are now, in the front line of this fight. Unfortunately, there are still reasons to continue with it in various EU countries. The pluralism and freedom of the media continue to provoke concern in various Member States. It is often forgotten that some of the contributing factors for this are the way in which the ownership of media bodies is concentrated in a handful of large business groups, the attack on the rights of media professionals and the existence of increasingly precarious working relationships. Added to this, there is interference by the political powers that still exist in many countries, and which is a cause for concern.
Freedom of expression and information, with the resulting pluralism of the media, including the freedom to express opinions and to receive and communicate information without any kind of interference or pressure from the public authorities, has been achieved by civilisation.
Unfortunately, however, in various countries in the EU, we often see attacks on these fundamental rights. The pluralism and freedom of the media continue to provoke concern in various Member States, particularly in Hungary, Italy, Bulgaria, Romania, Estonia, and others. Even in Portugal, several cases have been reported of attacks on media pluralism, which do nothing to dignify democracy.
However, we disagree that there is a policy of permanent political interference by the EU in the governance of each country, as stated in certain paragraphs. We voted on the resolution on media law in Hungary in view of this, taking its positive and negative aspects into account.
I am convinced that a very broad majority in the European Parliament will uphold the fundamental rights of the media. These rights are now being called for in a resolution, although the amendments to this law which were adopted this week in the Hungarian Parliament have not been taken into account. I would therefore have liked all resolutions that were drawn up before this vote in Budapest to be withdrawn in order for them first to be updated and only then to be debated and put to the vote. Consequently, the vote in the European Parliament no longer had anything to do with freedom of the press, which should have absolutely priority, but was simply a trial of strength between the groups.
I fully endorse the adoption of this resolution from the European left criticising the inadequacy of the amendments made by Hungary to its media law, while the right welcomes them. Though Mrs Kroes also seems satisfied with these changes, the European Parliament considers that the Commission only focused on a few technical aspects to the detriment of the Charter of Fundamental Rights. Also, not only is our resolution addressed to Hungary but notes that, unfortunately, freedom and pluralism of the media can be undermined in countries with conservative governments. In this sense, the Members of the European Parliament have demonstrated that they are mindful that fundamental rights and liberties, which are the very principles of the democracies and of the European Union, must be respected.
I voted in favour of this document, because the Hungarian authorities must restore the independence of media governance and halt state interference with freedom of expression and balanced coverage. Over-regulation of the media is counterproductive, jeopardising effective pluralism in the public sphere.
in writing. - The ECR wholeheartedly supports a free and plural media across the European Union and stresses the importance of freedom of information for all European citizens. However, given the constantly changing situation surrounding the Hungarian media law and a lack of opportunity to meet the Commission following the new amendments to this law which were adopted this week, we feel that now is not the appropriate time to have another resolution on the issue. For this reason, the ECR Group has abstained.
in writing. - I voted for this resolution because I believe the Hungarian media law should be suspended as a matter of urgency and reviewed on the basis of the Commission's, the OSCE's and the Council of Europe's comments and proposals, in order to ensure that it is fully in conformity with EU law and European values and standards on media freedom, pluralism and independent media governance.
I support the amendment of the provisions in the Hungarian press law regarded by the European Commission as less democratic, and I welcome the amendments made to the regulatory act by the government in Budapest. However, I did not vote for the resolution signed by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left because I feel that the measures being proposed are excessive if we consider similar laws in other Member States, but which have not been sanctioned publicly. A free press is irrefutably a measure of the degree of democracy in a society. In the European Union it is well known that freedom of expression is virtually unrestricted. However, we must not confuse this fundamental right with the freedom to utter any information without consequence or responsibility and without having conclusive proof. This is precisely why clear laws are required, which will set the boundaries within which any journalistic activity needs to operate. The Hungarian press law was drafted in this context, in the wake of the European directive in this area. I also believe that we need to discuss the topic of the Hungarian press law on a fully informed basis, given that we can be misled by biased interests and political disputes.
This motion for a resolution is inappropriate in both timing and form, as everyone knows that following the initial criticism made about media law in Hungary and the recommendations made by the Commission, the Hungarian Government has revised its position and altered everything about the law that was the target of criticism by the Commission. Therefore, the law voted upon by the Hungarian Parliament on 7 March was a version that complied perfectly with European legislation. That is why I do not understand the Left's insistence on voting on this motion, so I voted against it.
I voted in favour of resolution because I believe that the new media law in Hungary does not give sufficient guarantee of freedom of expression and pluralism, and is therefore counterproductive for the establishment of real pluralism in the public sphere.
The Hungarian Government should provide an effective guarantee of freedom and pluralism in the media, and should therefore revoke the law, or modify it substantially, based on the observations and proposals of the Organisation for Security and Cooperation in Europe (OSCE), the Commissioner for Human Rights of the Council of Europe, the Council of the European Union and the case-law of the European Court of Human Rights, and by means of an open, transparent debate in which all stakeholders, non-governmental organisations (NGOs) and citizens can participate.
Freedom of expression and, hence, freedom of the press, are some of the most important fundamental rights. We must work tirelessly to preserve them, even when the expression of certain opinions troubles us. This freedom is also our freedom and it is a guarantee of the free exercise of our mandate. Transparency is not possible without a free media. There is a great temptation to seek to control information and journalists, including in our Western democracies. Free and professional information is always preferable to 'rumour', which often replaces the press when the latter is muzzled.
Modern means of mass communication play an absolutely critical role in democratic life and are fundamental to providing universal access to knowledge, entertainment and social life. Therefore, what I call the 'just state' must assume responsibility for supporting the development of a free media both domestically and internationally, promoting the pluralism of information and the richness of cultural creation, and facilitating access for all to this content.
in writing. - It is known that according to commentaries and proposals from the European Commission, the OSCE, and the European Council, the media law in Hungary should be revised as soon as possible in order to ensure its correspondence to EU legislation and European virtues and standards which relate to the freedom of media information, pluralism and the independence of the mass media.
The new law is blamed because it implies that there would be only one person appointed responsible for the management of the national mass media and telecommunications. The new legislation undermines the pluralism and freedom of the mass media and removes its political and financial independence. All causes which lead to such a negative result should be examined.
Possibly the permissiveness of governments ruling some of the EU Member States gave the government of Hungary an illusion that commonly adopted rules can be cynically breached. For instance, the Latvian Government still has not implemented the European Parliament's resolution of 11 March 2004. And what has happened as a result? Nothing so far. Possibly the Hungarian Government was inspired by Latvian 'independence'. I voted 'for' in the hope that the ice has broken up.
The attacks of the European left on the law on press freedom recently adopted in Hungary should be read within the context of the piece of theatre whereby tools made available by our institutions are often used in an improper and instrumental manner to support international or domestic political and media disinformation campaigns. In this case, such attacks are completely misplaced, because the debate has been opened and also closed: the Hungarian Government has readily accepted the comments made by the European Commission, and Prime Minister Orban said, back at the start of January 2011, that the media law would be amended in accordance with those comments. Attacking the country that chairs the European Union at a time when it should be supported in the performance of its duties has the effect of weakening the Union as a whole and depriving it of its authority. The constant refrain of the lack of press freedom is old news, as are the continuous and anachronistic references to the Italian situation, in which, paradoxically, the major newspapers are controlled by left-leaning media groups and information runs freely, sometimes too freely, on the web.
Following the amendments adopted by the Hungarian Parliament last week, the Hungarian law is now completely in line with EU legislation and provisions on fundamental rights, as the European Commission has also agreed. As such, the joint motion for a resolution is now redundant, which is why I voted against it.
As I had the chance to say when I took part in the debate on the priorities of the Hungarian Presidency, these are aspects of Hungary's internal affairs which may be regulated, as before, as part of a healthy, normal relationship between the Commission and the Hungarian Government and Parliament. As an advocate of freedom, particularly freedom of expression and of the press, I can only be delighted with the results.
in writing. - This law has effectively been designed with the intention of restricting media activities in Hungary and limiting critical scrutiny of the government, as part of wider restrictions on pluralism in Hungary. This is in direct conflict with the core principles of the EU, as set out in the Treaties and the Charter of Fundamental Rights. The Commission and the Council must continue to push for the complete overhaul or withdrawal of the law on this basis.
Parliament has made it clear that the Commission should not simply roll over and give in to the Hungarian Government on this crucial issue. The Hungarian media law must also be seen as just the latest attempt to limit media freedom in Europe. It highlights the urgent need for the Commission to come forward with robust legislative proposals for upholding this core EU value.
I voted against this resolution because I believe that the political groups of the left who sit in this Chamber have exploited a national political issue, which in any case has already been resolved, as evidenced by the recent agreement between the Hungarian Government and the European Commission.
I believe that such national issues should not be brought into question in this House as they are the direct responsibility of individual Member States. On the substance of the matter, it is right and proper to protect the freedom and pluralism of information as a core value of all European Union countries, but freedom of the media must not contradict public morals and, above all, must not invade anyone's privacy.
The news industry should be more aware of the consequences that an unbalanced use of its power and influence can have on the life and liberty of citizens. This is because all too often, personal freedom has been quashed in the name of press freedom.
in writing. - I am very pleased that this resolution was passed highlighting the European Parliament's commitment to freedom of expression and the independence of the media throughout Member States.
I voted in favour of the joint motion for a resolution. Although Hungary and the European Commission have reached an agreement on the points put forward by the Commission, I support the call made by my fellow Members for a thorough examination of the text of the law. The improvements achieved by the Commission are remarkably selective and the concerns expressed by Parliament and by various international organisations, such as the OSCE and the Council of Europe, have been largely disregarded. The concern about the appointment, composition and powers of the media authority, in particular, is perfectly understandable. Freedom of the press is too important a part of our democracy for it to be subjected to legally restrictive interpretations.
in writing. - (DE) I voted against this resolution tabled by the Confederal Group of the European United Left - Nordic Green Left, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe. The motion's authors are not as concerned about freedom of the media in Europe as they are of disparaging a civic government that was elected by an overwhelming majority of its country's people and which has the difficult task of rebuilding a country that suffered badly as a result of mismanagement by the previous socialist government. Even the European Commission was unable to find any serious violations of the freedom of the media in the Hungarian law, which, incidentally, has already been amended. Europe's left is very quick to see the speck of sawdust in the eye of non-socialist governments, but stupidly pays no attention to the plank in the eyes of socialist governments.
It is difficult to understand the position of the German Liberals, who, with this resolution, are calling for regulation of the media landscape at European level, whereas the German and European media representatives consider this proposal, in particular, to be a restriction of media freedom and an infringement of subsidiarity.
I am in favour of this motion for a resolution, as I believe that Gaddafi's regime should be destroyed immediately, given the way that he is repressing the Libyan population in their political protests and as a way of preventing more deaths. I recall that the international community has shown complete unanimity in the UN Security Council on the imposition of sanctions on this regime. I strongly support UN Security Council Resolution 1970/2011 and the measures to be taken by the Security Council, including the embargo, banning equipment that is being used for domestic repression and freezing the funds of people involved in human rights abuses, calling attention to the need to implement the EU-Africa Resolution, which allows the freezing of goods that have been acquired illegally. A gesture like this is needed from the European financial institutions and the Member States as part of the ban on mercenary activity. Swift and effective humanitarian action is needed from the EU and the UN. I should like to finish by saying that the events in Libya, Egypt and Tunisia require a paradigm shift of European foreign policy as regards the southern Mediterranean countries, and I would like to show my solidarity with the Libyans.
I voted in favour of this resolution. The massive protests in numerous Arab countries have shown that undemocratic and authoritarian regimes cannot guarantee credible stability and that democratic values are central to economic and political partnerships. The EU has a vital interest in a democratic, stable, prosperous and peaceful North Africa, but recent events in Libya, Egypt and Tunisia have highlighted the urgent need for a revision of the EU's external policy towards the Mediterranean region. The EU must revise its democracy and human rights support policy so as to create an implementation mechanism for the human rights clause in all agreements with third countries. I agree that the European Neighbourhood Policy review must prioritise criteria relating to the independence of the judiciary, respect for fundamental freedoms, pluralism, freedom of the press and the fight against corruption.
I voted for this resolution, which is a step in the right direction as regards the reaction of the European Union to the revolution, which is degenerating into civil war, in Libya. Revolutions are a dream that becomes reality, but civil war is a nightmare. With the opponents losing ground under fire from Gaddafi's troops and mercenaries, and the Colonel sending emissaries to European capitals in an attempt to save his regime, we need to show the Libyan people that we stand by them.
We have heard the appeal that the Interim Transitional National Council made on 5 March. It is our duty to support this alternative and to protect the Libyan people against the forces of the regime. With no direct military presence on Libyan soil, a no-fly zone should be considered. But the decision rests with the UN. However, this option could only be envisaged with the explicit consent of the Arab League. At a political and diplomatic level, we have to ensure that Colonel Gaddafi is isolated and help the Libyan people to finally regain their freedom.
The dramatic developments in Libya and North Africa continue to encroach on the borders of Europe: the humanitarian crisis in Libya, in fact, could turn into a wave of migration unprecedented in history.
According to recent estimates, the political turmoil in North Africa could lead some 300 000 refugees to end up on the southern shores of the Union. I agree with and support, therefore, the appeal launched by six EU Mediterranean Member States for the creation of a Solidarity Fund to help alleviate the effects posed by immigration. I support the creation of a common European asylum system and the fair distribution of costs relating to immigration between Member States. Furthermore, in order to limit mass immigration to Europe, I call for consideration to be given to the sending of humanitarian aid to affected populations, both to support the process of democratisation and economic growth in the region.
I therefore urge the Commission to prepare an emergency plan that also considers how we can deal with even the worst-case scenario in which a massive number of immigrants decide to head north to the shores of Europe. In my view, such an emergency plan must be supported by the principle of solidarity between EU Member States.
The recent protests in several Arab countries show that regimes that are non-democratic and authoritarian cannot ensure credible stability, and that democratic values have a key role in economic and political partnerships. I should like to call for close engagement with the work of the task force created to coordinate the EU response to the crisis in Libya and the rest of the Mediterranean region. The Union for the Mediterranean needs to adapt to the new times and circumstances, and to reflect and act upon the recent events, with the aim of submitting proposals on a better way of promoting democracy and human rights in their Member States and in the region, which includes Libya, and on possible reforms to make its own role stronger and more coherent and effective.
I voted in favour of the resolution on 'Southern Neighbourhood, and Libya in particular, including humanitarian aspects', because I believe that Colonel Gaddafi should abandon power immediately so as to allow a peaceful political transition and prevent any more spilling of blood. I vehemently condemn the violations of human rights in Libya and, in particular, the violent repression of pro-democracy demonstrators, journalists and advocates of human rights, and I should like to express my solidarity with the Libyan people.
On the very day of voting for this resolution, it is still not clear how the revolutions, which have been attempting to overthrow authoritarian regimes, which have long remained in power all over the Mediterranean, will develop. In the case of Libya, the news about the successes and failures of the rebels and the forces that are still supporting Gaddafi's dictatorial regime are contradictory, and they appear to be facing a real civil war. Nevertheless, there are many sources denouncing unprecedented brutal violence and repression led by the Libyan regime, and the large number of victims that this has allegedly caused. The United Nations itself has rightly condemned the atrocities that have been committed. Today, it is clear that the rebels do not want to live under regimes that do not respect their rights and which do not ensure a modicum of respect for the rules of democracy and the rule of law. The European Union cannot alienate itself from what is happening. First, it should demand an end to the violence, persevere in its condemnation and sanctions imposed on those responsible, support those who are fighting for our common values and seek to show solidarity, as well as follow more closely and better understand the aspirations, wishes and tendencies of the movements which yearn for change.
This resolution is worrying and unacceptable. This is particularly true in the context of the most recent events in Libya, which show the urgency of a peaceful and political solution like never before, without external interference. In the face of the dangerous and severe build-up of actions, which, instead of helping to reduce tension, are aimed at preparation for acts of aggression by the US and NATO against Libya, the majority of Parliament is endorsing acts of interference, aggression and occupation in Libya. Any aggression against this country, regardless of pretexts and mandates, would have serious consequences for a people that is already living in a situation of deep tension and insecurity. It would be deeply damaging to all those in Libya who are continuing to fight for their rights, democracy, sovereignty and peace, and would introduce serious elements of instability and conflict into the region. Any military attack on Libya, which would be inseparable from the aims of controlling the Libyans' natural resources, will be directed not only against the Libyan people, but against all the people in the region who have arisen and are continuing to fight for their social and political rights, for freedom, democracy and the real sovereignty and independence of their countries.
We should like to express our deep concern about the most recent events in Libya, but we advocate a peaceful and political solution, without external interference. Unfortunately, the resolution by Parliament now advocates military intervention, since you cannot have a no-fly zone without military intervention.
This resolution, therefore, instead of contributing to a peaceful solution, seems to be aimed at preparing for acts of aggression by the USA, NATO and perhaps the EU against Libya. We would thus like to express our firm opposition to any external military intervention in this country.
Any aggression against Libya, regardless of pretexts and mandates, would have serious consequences for a people who are already living in a situation of deep tension and insecurity; it would be deeply damaging to all those in Libya who are continuing to fight for their rights, democracy, sovereignty and peace, and would introduce serious elements of instability and conflict into the region.
Any military attack on Libya by the USA and its allies, which would be inseparable from their aims of controlling the Libyans' natural resources, would be directed not only against the Libyan people, but against all the people in the region who have arisen and are continuing to fight for their social and political rights, for freedom, democracy and the real sovereignty and independence of their countries. We are supporting these struggles. We therefore voted against this resolution.
This resolution, adopted by a large majority and to which I contributed, shows that the European Parliament is not remaining silent on the situation in Libya. Quite the contrary, through its position, it is calling on the European Union, the Member States, and Baroness Ashton to support its proposals. It pledges its support for the Libyan people and advocates, among other things, recognising the Interim Transitional National Council of Libya and supporting the establishment of a no-fly zone in accordance with a United Nations mandate and in coordination with the Arab League and the African Union. It also condemns in the strongest possible terms the human rights violations in Libya by the regime and calls on Colonel Gaddafi to stand down immediately. My only regret is the issue of the refugees and migrants, which, I believe, has not been adequately taken into consideration and presented as a common challenge for these countries and for the European Union.
I voted in favour of this document, because the EU must become involved in and support the Southern Neighbourhood, with specific reference to the development of the rule of law, good governance and the constitutional and electoral prerequisites for stable, pluralistic and peaceful democracy in the region. The Union for the Mediterranean must adapt to the new era and circumstances and reflect and act on recent events, in order to put forward proposals on how best to promote democracy and human rights in its Member States and in the region, including Libya, and on possible reforms, in order to make its own role stronger, more coherent and more effective.
I endorsed the resolution on the Southern Neighbourhood, which devotes particular attention to the situation in Libya. In Libya, people who are fighting for their country's freedom are being killed. We should be helping them. Our resolution does help them, because it unequivocally condemns the dictator and supports those who want to make fundamental changes in Libya.
We do not know when or how the civil war will end. We would like it to end quickly and for it to end in victory for the pro-democracy forces. The European Union should make contact with the Interim Transitional National Council without delay and begin the process for its official recognition. It should also encourage Libyans to make changes and to move towards democracy. Thank you very much.
in writing. - I welcome the push for democracy in Libya and in neighbouring countries. I call for full respect of human rights in the region. However, I abstained on this resolution because of its call for a no-fly zone. To enforce a no-fly zone, we would have to bomb anti-aircraft missile sites, with a threat to civilian life. We would also allow the regime to claim that the West was attacking Libya, rather than attempting to defend the people of Libya.
The negotiations necessitated by the developing situation [in Libya] should be carried out in a sensitive and proper manner. Additional and appropriate measures could then be taken based on a thorough analysis of the situation. These measures could provide the possibility for a direct solution and for support in the social sector and other areas. The aim should be to find a solution which will have a clear, and well-founded long-term vision, which will help preserve the sovereignty of this country, and which will rightly be tolerant of its traditions. The possible establishment of a much-discussed no-fly zone is one of the steps which, as has been said, should be carried out primarily with a view to protecting civilians. In this context, I consider it important that the mandate is clearly accepted by as many countries as possible and, in particular, that it should be in compliance with the mandate of the UN Security Council. When preparing motions for a resolution, the wealth of natural resources in this country should not be the only influencing factor.
I voted for the text and the proposed measures concerning airspace in order to help the people in action against the tyrant who is bombing them. My vote was cast within the following strict framework: all acts of war, such as the creation of a no-fly zone, can only be decided by the UN and the UN alone. This action must be placed under the authority of the military command of the UN and the UN alone. All decisions must be taken in consultation with the organisations of the African Union and the Arab League. I am totally against the US idea of preventive bombing and against NATO intervention. Any other development would necessitate a different text and different provisions.
What is happening in Libya is completely unacceptable, and the international community has to take more concrete measures that mean automatic suspensions for all types of attacks on civilians. A civil war in Libya seems worryingly imminent and must be avoided at all costs. The EU has to take a leading role in this process and help to find solutions that avoid exacerbating the conflict that is currently occurring in this country.
I voted against the European Parliament joint resolution on Libya because it calls for the establishment of a no-fly zone over the country, which is the first step toward military intervention. We cannot in any way endorse the military solution for the Libyan crisis or for any other crisis. We were highly critical of the military interventions in Iraq and Afghanistan and must not make the same mistake now. The examples of those two countries should teach us that violence only begets more violence, which, in the end, has devastating consequences for civilians.
In the case of Libya, I condemn the violence that Gaddafi is using against his people, and I sympathise with the people's protest movements. However, I believe that the solution in Libya must come from a cessation of violence and through diplomatic channels.
The Libyan revolution was launched in the name of freedom, dignity and democracy by young people driven by a sense of statehood. One can only support this wonderful, awe-inspiring aspiration and firmly condemn those who attempt to suppress it by force, without hesitating to kill and wound thousands of civilians.
I very much hope that the UN, in coordination with the Arab League and the African Union, will give a mandate to establish a no-fly zone over Libya in order to protect the population against possible attacks. I also hope that the High Representative of the Union for Foreign Affairs and Security Policy, Baroness Ashton, will establish relations with the Interim Transitional National Council as soon as possible for it to be recognised as a legitimate interlocutor pending democratic elections.
Over the last few weeks, we have witnessed the spectacular and promising upheaval of the geopolitical framework of this extremely sensitive region. I am convinced that an unprecedented perspective is opening up, which is creating the necessary conditions for the peaceful settlement of the conflict between Israel and Palestine. We must seize this opportunity to rid the Middle East of a conflict that has already caused too much pain, tragedy, resentment and misunderstanding.
in writing. - I am 'overjoyed' by the number of loud statements and expressions of condemnation! Where were you before? Was Gaddafi born yesterday? There was no terror in Libya? Today, the cynicism of some EU leaders causes a sensation of disgust! Until recently, all the leaders of the largest EU Member States were cuddling up to the Libyan leader and ingratiating themselves with him. And today they are ready to crucify Gaddafi! It is better not to intrude in the internal affairs of another country, is it not? Let the Libyans solve their problems themselves, otherwise we might see get a full-scale rebellion in Arab countries! I abstained.
In the fight to retain power, Gaddafi is using heavier and heavier artillery (such as the bombing of rebels) and is not afraid of a high death toll. These measures have been condemned in the strongest possible terms by the outside world, and the European Parliament is calling for a no-fly zone, in order to stop Gaddafi's bombers from attacking civilians, recognition of the Interim Transitional National Council and the pro-democracy movement as legitimate representatives of the Libyan people and the breaking off of all relations with Gaddafi. It remains to be seen whether the Heads of State or Government will comply with this call. On account of the possible resettlement and distribution of migrants in Europe, I abstained from the vote.
Mr President, ladies and gentlemen, I voted in favour of this joint resolution concerning the current situation in Libya.
Too many abuses and serious violations have been perpetrated by the Gaddafi regime against the population and I think it is our duty to adopt a common strong European stance. The measures proposed in the resolution adopted are a step in the right direction, starting from the desired closure of airspace over Libya, namely, the creation of a no-fly zone to prevent the regime from attacking the civilian population from the sky.
I feel that it should be an obligation for the international community, and the European Union in the first instance, to establish relations with the Interim Transitional National Council of the insurgents in order to help initiate a process of democratisation in the country. The time has come for Europe to stand firm in asserting its voice to end this dramatic situation, which could also have severe repercussions throughout the EU, beginning with a massive wave of migration to Italy, in particular, and Europe in general.
The severity of the situation currently being faced by the people of Libya, who are the victims of violent repression by the Gaddafi regime, which has caused countless deaths, injuries and refugees, requires determined and concerted action by the international community, and the EU should assume a leading role and adopt a firm stance in condemning those responsible for the atrocities committed, in the adoption and implementation of sanctions and appropriate measures, and also in supporting the legitimate democratic aspirations of this people.
in writing. - I see paragraphs 10 and 11 (as amended) as being especially important in this text:
'10. Stresses that the EU and its Member States must uphold the responsibility to protect, in order to save Libyan civilians from large-scale armed attacks; thus, no option foreseen in the UN Charter is to be ruled out; Calls on the HR/VP and the Member States to stand ready for a decision in the UNSC on further measures, including the possibility of a no-fly zone aimed at preventing the regime from targeting the population; Underlines that any measures enacted by the EU and its Member States should be in compliance with a UN mandate and seek coordination with the Arab League and the African Union, encouraging both organisations to steer international efforts;
11. Calls on the HR/VP to establish relations with the Interim Transitional National Council and to start the process to make them official so as to encourage transition towards democracy, ensuring the involvement of a wide spectrum of representatives of Libyan society and to empower women and minorities in the transitional process, and to support it in the liberated area so as to relieve the population and to meet its basic humanitarian needs, including medical assistance'.
With this resolution, the European Parliament is calling on EU governments to recognise the Interim Transitional National Council as the official authority of the Libyan opposition.
The resolution approved urges the EU to prepare for the possible establishment of a no-fly zone to prevent Colonel Gaddafi from striking out at the population and to assist the repatriation of those fleeing violence. I also believe it a strategically important option for the European Union High Representative for Foreign Affairs and Security Policy, Baroness Ashton, to establish contact with representatives of the rebel Interim Transitional National Council in order to speed up the process of official recognition of that body. It is time that Colonel Gaddafi gave up power and put an end to the systematic violation of human rights which is operating in his country.
On paragraph 15: with regard to Article 80 of the Treaty on the Functioning of the European Union, it remains the case that I - like the Austrian Government - advocate solidarity on a voluntary basis. It should be up to the Member States - according to the capacities of each one - to decide how far this solidarity can extend.
I voted for the resolution of the European Parliament on Libya, which is a clear message of political support for the Libyan revolution. First and foremost, the European Parliament expressed its solidarity with the Libyan people and condemned the human rights violations and the violent repression being perpetrated by the Gaddafi regime.
The no-fly zone is envisaged in paragraph 10 of the resolution and places it within the framework of the UN to prevent the regime from targeting the civilian population in coordination with the Arab League and the African Union. However, this paragraph may be subject to various interpretations. To some, it is simply about preventing the planes of Muammar al-Gaddafi from firing on the civilian population. This interpretation may give it a preventive role going as far as to prevent said planes from assassinating the Libyan population. To others, it is the first step towards possible military intervention.
I abstained on this ambiguous paragraph.
I therefore welcome the adoption of this resolution although I regret that it does not acknowledge the past errors of the Union in its relations with Libya, including on the subject of immigration.
I voted in favour of the joint motion for a resolution. As an immediate neighbour and being under an obligation to comply with the principles of international law, which also include the right of peoples to self-determination, it is essential that we provide assistance to the people of North Africa. The method for doing so should, however, be chosen carefully: the request by the Libyan Interim Transitional National Council to refrain from direct military intervention must be respected also so as not to make the humanitarian situation of civilians even worse.
I am in favour of this report as I believe that the government of Iran should respect the legitimate requests of its people for fundamental freedoms and the improvement of economic and social conditions, along with the desire for cooperation on the part of Iran with the international community. The approach to be adopted by the EU should treat the issue of human rights as a fundamental factor, on the one hand, and, on the other, recognise the stabilising role of Iran in the region on condition that it normalises relations with its neighbours and other international players, gives up its nuclear programme and improves human and democratic conditions. I also agree with the Council's position of a dual approach to the nuclear question: sanctions on the one hand, but offering dialogue on the other. As a final note, I should say that the EU should not be simplistic by putting the issue to Iran with reference only to its nuclear programme, but should also take account of human rights issues and the stabilising potential of the country in the region.
Mr President, the painful parts of the Iranian issue are the massive violation of human rights, especially the use of the death penalty as a method of punishment.
Whereas, on 12 May 2010, the EU called once again on Iran to introduce a moratorium on the death penalty, in accordance with United Nations General Assembly resolutions 62/149 and 63/168, Iran continues to hold the world record for executions of children and women and on the basis of sexual orientation.
The controversial nuclear programme also raises serious concern due to a lack of transparency and non-cooperation with the International Atomic Energy Agency and a failure to comply with obligations under the Nuclear Non-Proliferation Treaty.
A further problem relates to telecommunications and the Internet, which are constantly being interrupted to the detriment of the international obligation to defend freedom of information. I therefore support this report and hope to see an improvement in the situation very shortly.
The Islamic Republic of Iran (hereinafter referred to as Iran) is facing an array of governance challenges, from power struggles between competing factions within the country's ruling elites to a crippling social and economic malaise, a problematic regional security environment and rising popular discontent at home. The policies pursued by the Iranian regime do not respond to the justifiable demands of Iranian citizens. Popular discontent with the Iranian Government as a result of the grave socio-economic situation, combined with a lack of freedom and of basic respect for human dignity within the country, represent the main challenges to the regime's survival. Furthermore, there continues to be a high number of human rights violations in the country. According to annual reports on the death penalty in Iran, the number of executions in 2009 was the highest for the past 10 years, making Iran the country with the highest number of executions per capita in the world. I agree with the report's call for Iran to abolish definitively the death penalty for crimes committed before the age of 18 and to amend its legislation, which violates the international human rights conventions that Iran has ratified, including the Convention on the Rights of the Child and the International Covenant on Civil and Political Rights, and call upon Iran to issue official statistics concerning the application of the death penalty.
I voted for this report, because I think that Iran should put an end to all forms of discrimination, a situation which particularly affects women. Human rights and fundamental rights continue to be violated with impunity in Iran. The Iranian authorities should put an end to all forms of torture or any other kind of cruel and inhumane treatment once and for all, in law and in practice.
Iran has a long and rich history, and a special identity that should be taken into account at a time when concerns are growing about the recent political and social developments in that country. Without relinquishing European values and the priority given to democracy and human rights, I believe that channels of dialogue should not be closed with Tehran, and that there should thus be an attempt to motivate the changes that this country so badly needs. I note with concern the recent attacks on members of the opposition and I hope that the Iranian regime understands how counterproductive this attitude is, and how likely it is to isolate them internationally.
Once again, we should like to state that we do not share but rather condemn a restrictive and basic view of human rights. The EU often acts in a hypocritical way towards them in order to hide very different objectives. If this were not the case, many of the considerations and criticisms made here would extend to other countries in the region, such as Israel or Saudi Arabia, and the same criteria would apply to them that are now being applied to Iran.
It is important to note that the existence of peace and security in the region is incompatible with the continued occupation of the Palestinian territories by Israel and the policy of aid which is granted to it by the USA and NATO, along with the complicity of the EU. The resolution neglects to mention this.
The violation of human rights is a reprehensible act in Iran or in any other country in the world. In this report, the majority of Parliament resorts to its habitual hypocrisy, using an alleged human rights defence to mask the fact that its aim is to protect the strategic economic interests of the major powers, particularly its oil, rather than the freedom of the Iranian people. Invoking this freedom is a mere pretext. If the objective were effectively respect for human rights and the security of the region, it would be necessary to unmask this situation in other countries in the area such as Israel and Saudi Arabia, and to apply the same criteria to those countries.
In addition, the report conceals the threat to peace and security in the region which arises from the continued occupation of the Palestinian territories by Israel and the policy of aid granted to it by the USA and NATO.
We are against interference in the domestic matters of any country, whether they are against national sovereignty or against international law. We are therefore against the manipulation or use of certain forces or Iranian opposition parties and against campaigns that seek to preserve the interest of the EU and its allies, rather than the interests of the Iranian people.
Mr Belder's report stresses in a pragmatic manner all the things that the EU should be concerned about with regard to Iran. Uncontrolled nuclear testing, a lack of fundamental freedoms, a climate hostile to foreign investment, government abuses and the divide between leaders and civil society. I think these are sufficient reasons to vote in favour of the EU's adopting a pragmatic attitude towards a major player in the regional setting of the Middle East and to support Mr Belder's report.
I voted in favour of this document because democratic change cannot be imposed from outside or even by military means but has to be achieved through a peaceful democratic process. As you know, the proliferation risks in connection with the Iranian nuclear programme remain a source of serious concern to the European Union and to the international community, as expressed very clearly in many United Nations Security Council resolutions. The stabilising influence which Iran could potentially regain would be beneficial to the entire region, provided that it normalises its international relations, in particular, with its neighbours, dispels once and for all the concerns regarding the real aims of its nuclear programme and guarantees respect for human rights and democracy.
in writing. - I voted for this report, which condemns the human rights situation in Iran and calls for measures to be taken to prevent Iran becoming a nuclear power. I am concerned that the resolution recognises 'Iran's right to enrich uranium' which is of course correct under the rules of the IAEA, but, given the continuing impasse in the negotiations, is contrary to the UN Security Council resolutions.
President Ahmadinejad's regime continues to trample on the fundamental rights of the Iranian people with impunity, while the government itself is shaken by a number of uncertainties. On the one hand, the population has hopes of democratic change while, on the other, the Iranian Government and Parliament are disturbed by the presence of factions within the elites competing for power. Undoubtedly, however, democratic change cannot be imposed from the outside, but it should be the result of a democratic and peaceful process, finally conceding to calls for welfare and freedom from recent mass Iranian movements. The nuclear question is also still an issue. From our side, the EU should work for a diplomatic solution, based on an approach that combines pressure with ordinary dialogue. It would be advisable, for example, for the European Council to contribute to the freezing of assets of individuals linked to Iran's nuclear and weapons programmes. In the future, relations between the EU and Iran should, however, focus on analysing the numerous human rights violations. The Union should, in short, use all means at its disposal to draw up a univocal European Union position and let the Iranians know we are thinking about their future. Their human rights are our rights too.
Iran's past and cultural history have to be considered as we approach its current political and social development. The constant violations of human rights in Iran are a cause for concern, but they cannot prevent a dialogue with it with the aim of putting an end to such incidents; we must be proactive in seeking solutions which will bring them to an end. The recent attacks on members of the opposition are worrying, and it is necessary to make the Iranian regime see that such behaviour only leads to greater international isolation.
Iran's government has been facing serious challenges recently, creating growing levels of public discontent. Security forces responded with brute force and summarily arrested peaceful protesters; courts launched show trials en masse against students, scientists, women's rights activists, lawyers, journalists and members of the clergy. Numerous Iranians were executed for political reasons and untold numbers remain in prison. Iran is one of the three countries worldwide with the highest number of executions. We must do everything in our power to eliminate negative discrimination and social repression in Iran as soon as possible, thus ensuring that the country can take its first steps towards democratic change. However, this cannot be achieved from the outside or even by military means; it must be a peaceful and democratic process, which is why I support this proposal with my vote.
Despite the fact that this report has been improved slightly after a number of amendments, I voted against it because it advocates a policy of sanctions that, in my opinion, will not improve the situation of the Iranian people; in fact, quite the opposite. In my opinion, the European Parliament report should diffuse the tension rather than increase it, because if diplomatic channels are exhausted, it will aggravate the already complicated situation for the people of Iran. In my opinion, the threats issued to Iran by the international community are not the best way to find a reasonable compromise in the dispute over the nuclear programme. That is why I voted against this report.
I supported this resolution because, beyond the nuclear issue, the rapporteur did not shy away from addressing the internal situation of the country, the aspirations of the people for more democracy, and the human rights situation.
We have a duty not to disappoint a young population, a population aspiring to live in a democracy and to respect each other's ideas. We have to support a people who aim to shape a rule of law in order to offer future generations a destiny founded on tolerance, freedom, justice and prosperity. We have to denounce the rapes, murders, summary executions, arbitrary arrests and harassment as unacceptable.
Any violation of human rights is unacceptable. Yet, since the re-election of President Ahmadinejad in June 2009, we have seen an increase in such violations. Iran has the highest rate of executions per head of population in the world. The country is second to China as regards application of the death penalty by stoning in terms of the number of executions, and first on a per capita basis. It is time that Iran fulfilled its obligations under the International Covenant on Civil and Political Rights, which it ratified of its own free will.
Iran, as a signatory to the Treaty on the Non-proliferation of Nuclear Weapons, has, for a long time, arrogantly ignored its commitments, in particular, by concealing its nuclear operations. If Iran wants to maintain good relations with the EU and other democratic states, it must unequivocally remove all doubts as to the purpose of its nuclear programme.
I also consider the consolidation of relations between Iran and Turkey, which assures the Union that it recognises shared values in an effort to obtain EU membership, while at the same time displaying open sympathy for the Iranian regime, to be a matter of concern for the EU.
I would like to say that Iran holds the world record for the number of juveniles executed, and the number of executions per capita. The show trials of political opponents, and the exceptionally cruel punishment of stoning, which is used legally in Iran today, as well as other forms of cruel and inhumane torture, treatment and punishment, are characteristic of a regime which deserves robust moral condemnation.
Apart from what has already been mentioned, the EU's priorities must include steadfast insistence on the declaration of a moratorium on executions until the death penalty is abolished, a call for an end to impunity over human rights violations and, of course, no more destabilisation of the region.
in writing. - It is hilarious and, at the same time, very sad to talk about respect for rights and freedoms in a country which is ruled by a person who threatens to massacre the United States, Europe and Israel. There is no sense in negotiating with him about human rights and values and freedoms. Such people understand only power. It is necessary to stop being ceremonious and to start transferring from word to deeds. Complete isolation, severe sanctions, and a clear and consecutive position will yield a result. Mahmoud Ahmadinejad is a danger for global society.
The lack of transparency in the Iranian Government and the limited cooperation with the International Atomic Energy Agency over the nuclear programme are certainly far from reassuring.
The deterioration in the situation of fundamental human rights and its ability to destabilise the region through Hezbollah and Hamas are elements that add to the concerns that Iran is spreading throughout the world. Electoral fraud, violent repression of demonstrations and executions, which amounted to 680 in 2010 (twice as many as in the previous year) and the arrest of opposition leaders leave no doubts over the use of power and violence by the regime. The EU sanctions of 26 July 2010, in line with those of the UN, were proper and necessary. The Union must pay greater attention to Iran's nuclear policy in order to monitor developments in the field of conflict.
The EU should support international diplomacy for the protection of human rights. The twin-track approach keeps the door open to dialogue, but it takes at least two to have a dialogue, and in the absence of goodwill on the part of Iran, sanctions should be strengthened and more targeted. We cannot accept that executions continue to rise to such an extent and that Iran's nuclear policy is beyond the control of the international community.
I voted for the report by Mr Belder. We have been asking for a change of regime in Iran for far too long. Human rights are constantly being violated by the brains behind the current regime, whether we are talking about the disgraceful conditions in which the residents of the Ashraf opposition camp are kept, the constant violation of women's rights, discrimination against homosexuals, the censorship of artists, etc.
At European level, what we can do is apply effective sanctions against the leaders of the regime. However, applying sanctions is not enough. The people in the country who are struggling to defend their human rights must be encouraged. Should the European Union not support all defenders of human rights in Iran? The current push for democracy in North Africa should be extended to Iran.
in writing. - (PT) I voted in favour of this report which outlines the severe situation which is being experienced in Iran, denouncing the practices of repression and the systematic violations of human rights perpetrated by the Iranian authorities and highlighting the need to earnestly seek a diplomatic solution to the nuclear issue. In particular, I should like to join in expressing solidarity with the Iranian people, who have been legitimately calling for democratic change in the country following the presidential elections in 2009.
in writing. - This is the first report on Iran in Parliament since the Gahler Report in 2001. Since all negotiations on agreements between the EU and Iran have been on hold for years, the only way for Parliament to express a more in-depth position on this country is via an own-initiative report, which was initiated through a Green proposal. The EFD was given the task. 4 political groups (Greens, S&D, ALDE and GUE) formulated joint amendments to the draft which were, to a large degree adopted, albeit by a slight majority.
Important issues are: EU contacts with Iran (paragraph 32) where, as regards the background of the controversy over whether the EP's Iran delegation should be allowed to travel to Iran, the text now calls - contrary to the wishes of the rapporteur - for contacts with a broad range of actors, without making a direct reference to the delegation; sanctions (paragraph 42), where the text calls for targeted sanctions on the main human rights offenders - so far, there are only sanctions on persons linked to the nuclear dossier; and the opening of an EU embassy in Tehran - in parallel with almost all Member States that have a representation in the country.
I support the text of this report because it highlights the main aspects that make Iran one of the most dangerous countries in the international arena, both in humanitarian and political terms.
The country is now devastated by the arbitrary use of violence by security forces, who responded with a ruthless crackdown on peaceful demonstrations by arresting thousands of demonstrators. This gratuitous use of violence caused a progressive deterioration of the basic human rights of the Iranian people, who are continuously subjected to a punitive system contrary to any convention on the civil and political rights of man.
As if that were not enough, the death penalty by stoning is still in force in this country, with an increasing number of executions, not to mention the fact that we still have no evidence that the nuclear installations in the country are being used for exclusively peaceful purposes.
We are in favour of this report because it deals with the Iranian issue with the necessary toughness and severity, highlighting the contrasts in the country and the unacceptability that this situation should continue. The Iranian regime constantly applies repression against anyone who dares to rebel against absolutism, usually by applying the death penalty.
In fact, it is the country holding the record for the highest number of child and per capita executions in the world. We also note that often, the death penalty is carried out by stoning for crimes as minor as allegations of adultery and apostasy. The report also highlights the repression of Christians and the Baha'i community.
Iran continues to lose international credibility because of its political rhetoric and aggressive support for Islamic fundamentalism. I also want to stress the continuing acts of psychological and physical violence to which the dissident refugees in Camp Ashraf are continually subjected by the Iranian Government.
in writing. - I am pleased that Mr Belder was able to bring this report to the House and successfully push through elements concerning human rights in Iran, in particular, the strong condemnation of the detention of Iranian opposition leaders Mir Hossein Mousavi and Mehdi Karoubi, together with their wives.
However, I do not agree that Iran has a 'right to enrich uranium', which is allowed under IAEA rules but, given the continuing impasse over negotiations, is contrary to UN Security Council resolutions.
in writing. - I supported this report as I strongly believe that the Iranian Government should respond positively to the Iranian people's demands for basic freedoms and improved social and economic conditions. Through this report, the European Parliament condemns the use of the death penalty as well as numerous other abuses of human rights.
I voted in favour of the report by Mr Belder on the EU's approach towards Iran. I share the concerns of the majority of Europeans with regard to Iran's nuclear programme and the assurances of the Iranian regime that it will only be used for civilian purposes. That notwithstanding, I am of the opinion that, in its cooperation with third countries in the energy sector, the European Union should only make use of sustainable, green and safe energy sources - in keeping with its climate protection targets. I also support the opinion of my fellow Member that the EU should devise a broader strategy towards Iran which goes beyond the nuclear issue and also addresses the human rights situation and other important matters.
I voted for the report by Mr Belder because, despite the numerous problems related to Iran's domestic and foreign policy such as, for example, the possible use of nuclear weapons, the lack of transparency in certain government decisions, and, in some cases, the failure to respect fundamental human rights, I believe that a policy based exclusively on sanctions cannot bring great benefits.
I therefore believe it is important for the European Union to preserve and, where possible, maintain forms of dialogue with the government in Tehran.
I am unconditionally voting for this joint resolution, which highlights the importance of the issues discussed with regard to the rights of people belonging to minorities, and to promoting the defence of human rights and fundamental freedoms, as well as of the rights of the child, while at the same time combating terrorism. I should like to draw attention to the conclusions, and I agree that the EU must enhance its practice of speaking with a single voice as this would increase its visibility and influence as a global player, and the delegations in Geneva and New York need to increase the coherence, visibility and credibility of EU action in the United Nations Human Rights Council (UNHRC). I agree with the resolution, which indicates that Member States should encourage the UNHRC to give equal attention to discrimination based on all the principles including gender, race, age, sexual orientation, religion or belief. I also agree with the review, which highlights the need for the UNHRC to be more active as a mechanism for early warning and prevention, to uphold special procedures and safeguard the independence of the post of High Commissioner for Human Rights, and to maintain the necessary financing in order to preserve its regional offices.
The European Union and its Member States are committed to guaranteeing respect for human rights in their own policies. It is therefore very important for the EU to be able to assume a strong and influential position in international organisations, in particular, within the United Nations Human Rights Council, ensuring effective and consistent implementation of human rights policy internationally. I agree that the UNHRC's work and mandate must be reviewed, allowing the Council's methods of work to be assessed and enhanced, so that it is possible to react to human rights violations as efficiently and systematically as possible. On several occasions, the UNHRC has been unable to address serious human rights situations in an urgent and timely manner because of the absence of adequate instruments. The UNHRC should therefore be better equipped to address both chronic and emergency situations, through the expansion of the human rights toolbox, by using panels not just during but also in-between sessions. In turn, the EU must make the UNHRC a priority and coordinate better among the Member States, which would allow the EU to better use its influence within the wider UN system and would facilitate coordination and decision making in the area of human rights.
I voted in favour of this motion for a resolution, because the European Union and its Member States should guarantee respect for human rights in their own policies, and the European Union's position in the United Nations Human Rights Council (UNHRC) should be stronger and more effective. Priorities for the Session of the United Nations Human Rights Council and the 2011 review are necessary, because only then can we assess how the Human Rights Council has implemented its mandate and determine the methods of work that must be enhanced so that the UNHRC is more efficient and responds to human rights violations promptly. The European Parliament regrets the fact that on several occasions, the UNHRC has been unable to address serious human rights situations in an urgent and timely manner because of the absence of adequate instruments, and actively seeks the creation of dedicated UNHRC mechanisms to respond promptly to the human rights crises in, for example, the Middle East, Iran and Belarus. Furthermore, it is very important for the UNHRC to be better equipped to address both chronic and emergency situations, perhaps through the expansion of the human rights toolbox, by using panels not just during but also in-between sessions. Parliament also calls on EU Member States to actively engage in the 2011 review of the UNHRC to strengthen compliance with its mandate.
I voted in favour of this resolution as I believe that the agenda of the 16th regular session of the Human Rights Council lays down important issues which are of particular relevance. I wish to highlight the importance of the agenda, which includes reports on the 'rights of persons belonging to national or ethnic, religious and linguistic minorities' and on the 'promotion and protection of human rights and fundamental freedoms while countering terrorism', as well as extensive meetings on the rights of the child.
The 16th session of the United Nations Human Rights Council will take place during a particularly turbulent historical period, which undermines its very composition, given that some of its members are far from complying with the provisions of the United Nations Universal Declaration of Human Rights and promoting and protecting human rights, in accordance with its mission. The European Union must actively participate in this session and do all it can to ensure that its universalistic view of human rights based on personal dignity becomes increasingly widespread and effectively implemented in every country in the world. The designation of a European high representative for human rights may contribute to the greater visibility of the Union's positions and the insistence by the Member States of the Council on the 'one message, but with many voices' strategy, and has the potential to raise increasing support for European positions.
The European Parliament has long had a policy of double standards concerning human rights. It is also well known that it has a narrow and self-serving conception of the declaration adopted by the United Nations General Assembly in 1948: the Universal Declaration of Human Rights. Once again, in this report, the selective way in which various countries are mentioned is clear. Countries with which the EU maintains economic and diplomatic relations, and to which it attributes strategic importance, have been left out because of the strategic interests they serve, despite their serious violations of human rights. Examples of these countries include Israel, Columbia and Morocco, to name but three, on different continents. For our part, we do not have a restrictive view of human rights.
We take the entire content of the declaration seriously, which we feel, most importantly, inspired our political intervention. Finally, we object to the idea of the European Union having a permanent seat on the United Nations General Assembly for the simple reason that it would not make sense in light of the spirit and principles of the organisation, contained in the United Nations Charter. The UN is, and must continue to be, an organisation of independent and sovereign states.
The selectiveness surrounding the countries criticised in this report and the self-serving nature of this debate is clear. The hypocritical use of this report is obvious, as the countries with which the EU has good economic and diplomatic relations and those which are of strategic importance are not criticised, despite their violations of human rights, including, for example, Columbia and Honduras. There is no call for an end to Morocco's occupation of the Western Sahara or Israel's occupation of Palestine.
Moreover, we cannot support the idea of the European Union having a permanent seat on the United Nations General Assembly because the UN is an organisation made up of sovereign and independent states and the European Union is not a state according to the UN Charter.
The defence of human rights, including the fact that they are indivisible and cannot be ranked, and that they are a prerequisite for respecting the rights of people and for genuine social justice, peace, freedom and democracy, form the framework of our political action. You can count on us to defend human rights, but do not count on us for exercises in hypocrisy.
I voted in favour of this document, because the United Nations Human Rights Council is a unique platform specialising in universal human rights and a specific forum dealing with human rights within the UN system, and it is also entrusted with the important task and responsibility of strengthening the promotion, protection and respect of human rights around the globe. I would like to underline the importance of the 16th Session of the UNHRC and particularly the UNHRC review process, which provides for a unique opportunity to assess how the Council has implemented its mandate and presents an occasion for the Council to enhance its methods of work in order to respond more efficiently and systematically to human rights violations. I welcome the fact that on the agenda of the 16th regular session are, among others, reports on the rights of persons belonging to national or ethnic, religious and linguistic minorities, and on the promotion and protection of human rights and fundamental freedoms while countering terrorism, as well as extensive meetings on the rights of the child.
The 16th Session of the UN Human Rights Council offers a unique opportunity to evaluate the way in which the Council has fulfilled its mandate and, at the same time, a chance to improve the Council's working methods with the aim of ensuring a more effective and systematic response to situations involving the violation of human rights. I think that it is vital to set up, as part of the EU Council, a human rights working group which will include experts in human rights from all 27 EU Member States, based in Brussels.
It would also be extremely useful to appoint a special high-level EU representative for human rights. I hope that the EEAS, in particular, the EU delegations in Geneva and New York, will, in the future, improve the coherence, raise the profile and boost the credibility of the EU's actions within the UN Human Rights Council by developing the EU's ability to interact and cooperate at an inter-regional level.
I have just voted in favour of the European Parliament resolution on the priorities of the 16th Session of the UN Human Rights Council. Our resolution is particularly significant because we have today remembered the suppression of peaceful protests against the violent occupation of Tibet 52 years ago. The Dalai Lama announced his withdrawal from political life yesterday - this represents an historic loss. There are few people who are held in such high esteem by their own people and the world at large and who, at the same time, are so well liked as His Holiness. By withdrawing from political life, the Dalai Lama is in no way relinquishing his responsibility. He has stated that he continues to be committed to his spiritual role in relation to the concerns of the Tibetan people. His Holiness will transfer the political powers laid down in the Tibetan constitution to the freely elected government-in-exile. In this way, he will once again strengthen the democracy of the exiled Tibetan people, who are spread across all of the continents of the world. On 20 March, a new prime minister and a new parliament will be elected. I will witness the elections in Switzerland as an observer. We Europeans must help to further strengthen democracy and human rights for the Tibetan people.
in writing. - I welcome this resolution, which emphasises the interdependence of civil, political, economic, social and cultural rights and points out that access to water is a human right. I particularly welcome the adoption of Amendment 19 calling for a follow-up to the Goldstone report.
In the midst of these difficult times that we are facing, especially in the North African regions, the 16th session of the UN Human Rights Council is of paramount importance. The European Union will therefore have to play a truly active role in this session and take every step to ensure its universalistic view of human rights based on respect for human dignity is followed by every country in the world. It is also important for the EU that a European high representative for human rights be appointed in order for its view on defending human rights to be increasingly widespread.
Unfortunately I could not vote in favour of this European Parliament resolution on the priorities of the 16th Session of the UN Human Rights Council, because it lays down a number of points with which I disagree.
The resolution calls for coordination with the United States in the area of human rights, it welcomes the appointment of Morocco as a co-facilitator in the Human Rights Council of the United Nations, and encourages the EU to maintain 'common positions' with regard to certain countries. It also insists on the virtues of the EU financial instruments, which are merely an example of the way in which the EU manipulates such an important issue as human rights, by funding those groups that guarantee European interests in third countries.
In my opinion, these are reasons enough to not vote for this resolution, and I therefore abstained.
The unrest in Maghreb gives us a very stark reminder that it is not easy to defend human rights and that this often conflicts with economic and/or military interests. Similarly, measures are taken in the name of combating terrorism that are not compatible with human rights. In this regard, the EU also needs to take a look at its own behaviour - for example, in the case of the illegal CIA overflights. Despite these shortcomings, it remains important for the EU in particular to devote itself to the protection of human rights. Protection of the rights of minorities, particularly the improvement of the situation for Christians and other religious minorities in Muslim countries, must be a particular concern of the European Union, with Christians in particular being subjected to severe persecution and being the main victims of religious violence. In view of this, I voted in favour.
I voted in favour of this resolution because the United Nations Human Rights Council plays a very important role throughout the world in addressing issues relating to human rights. The review process is an excellent opportunity to assess how the Council has implemented its mandate. I agree with the proposal that the EU must speak with one voice in relation to issues being dealt with. Furthermore, the Member States must actively engage in reviewing the Council's work. I welcome the fact that on the agenda of the 16th regular session are reports on the rights of persons belonging to national or ethnic, religious and linguistic minorities, on the rights of the child, and on countering terrorism. However, in order to improve human living conditions, issues relating to the right to water and sanitation should be considered at the session. We must guarantee an effective mechanism to implement and protect what is a fundamental human right. Every effort must be made to ensure that commitments in this area are implemented internationally and every person has access to safe drinking water and sanitation facilities.
Respecting, promoting and safeguarding the universality of human rights is part of the EU's legal, ethical and cultural acquis, and is one of the cornerstones of European unity and integrity. Every effort must therefore be made to increase the visibility and effectiveness of action on the part of the European Union and its Member States, and it is vital to ensure that the European Union is committed to actively participating in this important 16th session of the Human Rights Council (UNHRC) as well as in the UNHRC review process, which will take place in 2011.
in writing. - A good report where, among other things, Parliament welcomes the fact that the agenda of the 16th regular session includes reports on the 'Rights of persons belonging to national or ethnic, religious and linguistic minorities', and on the 'Promotion and protection of human rights and fundamental freedoms while countering terrorism', as well as extensive meetings on the rights of the child; welcomes also this year's nominations of Special Rapporteurs on these key topics, and takes note of the reports to be presented by the Special Rapporteurs on torture and other cruel, inhuman or degrading treatment or punishment, on freedom of religion or belief, and on the situation of human rights defenders; calls on the EU Member States to contribute actively to these debates.
in writing. - I voted in favour of this resolution as it highlights the important role that the EU plays in working with the Human Rights Council. Given recent events in Libya, it is crucial that we continue to campaign for and seek to defend human rights at an international level.
I abstained on the final vote on this resolution on both substantive and procedural grounds.
The text of the resolution reinforces the idea of an EU policy of double standards in relation to human rights, especially on the issue of human rights violations in the occupied Palestinian territories. The few amendments tabled on this issue, which I supported, do not hide the fact that the Union refuses to implement the guidelines of the Goldstone report.
The Confederal Group of the European United Left - Nordic Green Left has tabled its own resolution supporting the universality of human rights in all social, economic and cultural fields.
On the other hand, the challenge of this resolution was to vote on the mandate of the European Union delegation to the United Nations Human Rights Council for its 16th session, although the session had already begun on 28 February, with Baroness Ashton having made several speeches.
Voting on this resolution when the session of the Human Rights Council has already begun makes little sense; the European Parliament should have explained its upstream position.
I voted in favour of the resolution on the priorities of the 16th Session of the UN Human Rights Council. I share the opinion that the Human Rights Council could be extremely valuable as a kind of 'early warning system' and preventive mechanism, and I expect the External Action Service to involve itself accordingly in this body. With regard to the review of the Human Rights Council, I obviously also support the call for an all-inclusive and, above all, transparent process.
That concludes the explanations of vote.